Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any                                          Jun 25 2014, 9:59 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                                         GREGORY F. ZOELLER
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          CYNTHIA L. PLOUGHE
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

GWAYNE SLATER,                                            )
                                                          )
       Appellant-Defendant,                               )
                                                          )
                vs.                                       )      No. 49A02-1311-CR-987
                                                          )
STATE OF INDIANA,                                         )
                                                          )
       Appellee-Plaintiff.                                )


                                  APPEAL FROM THE COURT
                             The Honorable Michael Jensen, Magistrate
                                 Cause No. 49G20-1301-FB-1790


                                                June 25, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Following a guilty plea, Gwayne Slater (“Slater”) was convicted of Possession of

a Firearm by a Serious Violent Felon1 (SVF) as a class B felony and Possession of

Marijuana2 as a class A misdemeanor. Slater now appeals, presenting two issues for our

review:

        1.      Did the trial court abuse its discretion in sentencing Slater?

        2.      Is the sentence imposed inappropriate?

        We affirm.

        On January 7, 2013, Indianapolis Metropolitan Police Officer Charles Tice

(“Officer Tice”) pulled over the car Slater was driving. After identifying everyone in the

vehicle, Officer Tice ran Slater’s information and found that he had a prior conviction for

criminal confinement. Officer Tice recognized the smell of marijuana emanating from the

vehicle and called for backup. The officers removed everyone from the vehicle and

searched the interior. Inside the vehicle, Officer Tice found a partially burnt marijuana

joint in the ashtray and an unloaded handgun in the glove box. When questioned about the

marijuana and gun, Slater admitted that they belonged to him. Slater also informed Officer

Tice that the handgun’s magazine was under the front passenger seat.

        Slater was arrested and charged with SVF and possession of marijuana. On June

24, 2013, Slater pleaded guilty as charged. The trial court initially scheduled the sentencing

hearing for September 6, 2013, but granted Slater’s motion for a continuance and


1
  Ind. Code Ann. § 35-47-4-5 (West, Westlaw current with all legislation of the Second Regular Session
of the 118th General Assembly (2014) with effective dates through May 1, 2014).
2
  Ind. Code Ann. § 35-48-4-11 (West, Westlaw current with all legislation of the Second Regular Session
of the 118th General Assembly (2014) with effective dates through May 1, 2014).

                                                   2
rescheduled the hearing for September 24, 2013. On September 24, 2013, Slater appeared

and requested another continuance. The motion was denied and while the court was in

recess, Slater fled the courthouse before the sentencing hearing could occur. Slater was

rearrested on October 7, 2013, and a sentencing hearing was held on October 29, 2013.

The trial court sentenced Slater to concurrent terms of ten years for SVF and one year for

possession of marijuana. Slater now appeals.

                                               1.

       Slater first argues the trial court abused its discretion in sentencing him. Sentencing

decisions rest within the sound discretion of the trial court. Anglemyer v. State, 868 N.E.2d
482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. So long as the sentence is within the

statutory range, it is subject to review only for an abuse of discretion. Id. “An abuse of

discretion occurs if the decision is ‘clearly against the logic and effect of the facts and

circumstances before the court or the reasonable, probable, and actual deductions to be

drawn therefrom.’” Anglemyer v. State, 868 N.E.2d at 491 (quoting K.S. v. State, 849
N.E.2d 538, 544 (Ind. 2006)). A trial court may abuse its sentencing discretion in several

ways, including entering an insufficient sentencing statement and failing to cite significant

mitigating factors. Anglemyer v. State, 868 N.E.2d 482.

       A sentencing statement serves two primary purposes: (1) it guards against arbitrary

and capricious sentencing; and (2) it provides an adequate basis for appellate review.

Ramos v. State, 869 N.E.2d 1262 (Ind. Ct. App. 2007) (citing Anglemyer v. State, 868
N.E.2d 482). Failure to enter a sentencing statement is an abuse of discretion. Id. In order

for this court to carry out its function of reviewing the trial court’s exercise of its sentencing

                                                3
discretion, we must understand the trial court’s reasons for imposing the sentence, and this

requires a statement of facts peculiar to the particular defendant and the crime, as opposed

to general impressions or conclusions. Id. (citing Anglemyer v. State, 868 N.E.2d 482).

       Slater argues that the trial court failed to make a sufficient sentencing statement. At

the sentencing hearing, the trial court issued the following statement:

       The Court has reviewed the file, the PSI, arguments of counsel, statement of
       defendant. The record shows that the defendant only has one prior felony
       which is the predicate offense for this. The defendant has some other arrests
       but no other convictions. But when faced to do the right thing he chose to
       run. Which is really bad because that tells me that if things don’t go the way
       he wants them to go in the future his choice will be to run again. In view of
       that, the Court imposes ten years [in the] Department of Corrections.

Transcript at 9. We find that the trial court sufficiently articulated its reasons for imposing

the ten-year aggregate sentence.

       Next, Slater argues that the trial court abused its discretion by overlooking

significant mitigating factors. To prevail on such a claim, a defendant must establish that

the omitted mitigating circumstances are both significant and clearly supported by the

record. Anglemyer v. State, 868 N.E.2d 482. A sentencing court is not obligated to find a

circumstance to be mitigating merely because it is advanced as such by the defendant, nor

is it required to explain why it chose not to make a finding of mitigation. Healey v. State,

969 N.E.2d 607 (Ind. Ct. App. 2007). Also, a trial court does not abuse its discretion in

failing to find a mitigating factor that is highly disputable in nature, weight, or significance.

Id.

       Slater argues that the trial court abused its discretion in overlooking the hardship his

sentence would impose on his dependents. At the sentencing hearing, Slater presented a

                                               4
personal letter from his girlfriend informing the court that she was pregnant with Slater’s

child. The hardship to a defendant’s dependents is not necessarily a significant mitigating

factor because incarceration will always be a hardship on dependents. McElroy v. State,

865 N.E.2d 584 (Ind. 2007). Many persons convicted of crimes have dependents and, in

the absence of special circumstances showing an excessive undue hardship, a trial court

does not abuse its discretion by failing to consider it as a mitigating circumstance.

Benefield v. State, 904 N.E.2d 239 (Ind. Ct. App. 2009). Because Slater has not alleged

any such special circumstances, the trial court did not abuse its discretion in declining to

recognize the alleged hardship to Slater’s defendants as a mitigating factor.

       Next, Slater argues that the trial court overlooked the fact that he completed nine

programs while in jail in order to better himself. Although it is commendable that Slater

completed the programs, the trial court was not bound to find his participation to be a

significant mitigating circumstance. It is the defendant’s task to establish that the omitted

mitigating circumstances are both significant and clearly supported by the record.

Anglemyer v. State, 868 N.E.2d 482. In short, Slater has not established that this purported

mitigating factor was significant and clearly supported.

       Slater also argues that the trial court abused its discretion by failing to recognize his

guilty plea as a significant mitigating factor. “A guilty plea does not rise to the level of

significant mitigation where the defendant has received a substantial benefit from the plea

or where the evidence against him is such that the decision to plead guilty is merely a

pragmatic one.” Wells v. State, 836 N.E.2d 475, 479 (Ind. Ct. App. 2005). Slater was

driving the car that contained the handgun and marijuana and he confessed that they

                                               5
belonged to him. In sum, the evidence of Slater’s guilt was overwhelming. It therefore

appears that his decision to plead guilty was largely a pragmatic one that does not merit

significant mitigating weight. For all of these reasons, we cannot conclude that the trial

court abused its discretion in sentencing Slater.

                                              2.

       Finally, Slater argues that his aggregate executed sentence of ten years for SVF and

possession of marijuana is inappropriate in light of the nature of the offenses and the

character of the offender. Article 7, section 4 of the Indiana Constitution grants our

Supreme Court the power to review and revise criminal sentences. Pursuant to App. R. 7,

the Supreme Court authorized this court to perform the same task. Cardwell v. State, 895
N.E.2d 1219 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate

in light of the nature of the offense and the character of the offender.” Wilkes v. State, 917
N.E.2d 675, 693 (Ind. 2009). Nevertheless, “we must and should exercise deference to a

trial court’s sentencing decision, both because Rule 7(B) requires us to give ‘due

consideration’ to that decision and because we understand and recognize the unique

perspective a trial court brings to its sentencing decisions.” Stewart v. State, 866 N.E.2d
858, 866 (Ind. Ct. App. 2007).

       Whether we regard a sentence as inappropriate “turns on our sense of the culpability

of the defendant, the severity of the crime, the damage done to others, and myriad other

factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d at 1224.

Furthermore, “[t]he principal role of appellate review should be to attempt to leaven the

                                              6
outliers, and identify some guiding principles for trial courts and those charged with

improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in

each case.” Id. at 1225. Accordingly, “the question under Appellate Rule 7(B) is not

whether another sentence is more appropriate; rather, the question is whether the sentence

imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008)

(emphasis in original).

       Slater was convicted of class B felony SVF, for which the sentencing range is six to

twenty years, with an advisory sentence of ten years. Ind. Code Ann. § 35-50-2-5 (West,

Westlaw current with all legislation of the Second Regular Session of the 118th General

Assembly (2014) with effective dates through May 1, 2014). Slater received the ten-year

advisory sentence for his SVF conviction. In addition, Slater received the maximum one-

year sentence for a class A misdemeanor conviction of possession of marijuana. See I.C.

§ 35-50-3-2 (West, Westlaw current with all legislation of the Second Regular Session of

the 118th General Assembly (2014) with effective dates through May 1, 2014). The

sentences were ordered to be served concurrently, resulting in an aggregate sentence of ten

years, the advisory sentence for Slater’s class B felony conviction. Because the advisory

sentence is the starting point for an appropriate sentence for the crime committed, the

defendant bears a particularly heavy burden in persuading us that his sentence is

inappropriate when the trial court imposes the advisory sentence. Golden v. State, 862
N.E.2d 1212 (Ind. Ct. App. 2007), trans. denied.

       We now consider the nature of the offense. Although Slater was cooperative with

the police, he was found with a .45 caliber handgun with a laser attached to the accessory

                                             7
rail and a loaded magazine within reaching distance. Furthermore, Slater was not licensed

to carry the firearm. As to the character of the offender, although Slater did plead guilty

and voiced his intentions to be a supportive father, Slater’s decision to flee the courtroom

during a previous sentencing hearing when his motion for a continuance was denied

showed disrespect to the court and the judicial process.

       Slater has failed to meet the heavy burden of persuading this court that his advisory

sentence was inappropriate. The trial court concluded, “when faced to do the right thing

he chose to run. Which is really bad because that tells me that if things don’t go the way

he wants them to go in the future his choice will be to run again.” Transcript at 17. We

agree with the trial court’s analysis. Slater’s sentence is not inappropriate.

       Judgment affirmed.

       MATHIAS, J., and PYLE, J., concur.




                                              8